      Case 2:20-cv-01443-KJM-AC Document 26 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY JOHNSON,                                    No. 2:20-cv-1443 KJM AC P
12                        Petitioner,
13            v.                                          ORDER
14    DANIEL E. CUEVA,
15                        Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 25. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. Nevius v. Sumner, 105 F.3d

19   453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A(a)(2) authorizes the appointment of

20   counsel at any stage of the case if “the interests of justice so require.”

21          Respondent has filed a motion to dismiss on the ground that petitioner did not exhaust his

22   state court remedies prior to filing the petition in this case. ECF No. 12. The motion is fully

23   briefed and there is nothing further for petitioner to do in this case at this time. Therefore, the

24   court does not find that the interests of justice would be served by the appointment of counsel at

25   the present time.

26   ////

27   ////

28   ////
     Case 2:20-cv-01443-KJM-AC Document 26 Filed 08/05/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of
 2   counsel, ECF No. 25, is DENIED without prejudice to a renewal of the motion at a later stage of
 3   the proceedings.
 4   DATED: August 5, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
